EXHIBIT 23.1 [KPMG LLP Letterhead] Consent of Independent Registered Public Accounting Firm The Board of Directors Macquarie Infrastructure Company LLC: We consent to the use of our reports with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting incorporated by reference herein.Our reports refer to a change in presentation of comprehensive income (loss) due to the adoption of ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, and a change in method of accounting for testing goodwill for impairment due to the adoption of ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment, in 2011. /s/KPMG LLP Dallas, Texas May 29, 2012
